DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 recites the limitation " the one or more traces in the third semiconductor die” in Line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 31 recites the limitation "the one or more plated through-glass vias” in Line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. It appears the claim was intended to depend from claim 28 and will be read as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 15-22, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. 2018/0102311) in view of OI (U.S. 2010/0244230).
Regarding Claim 1, Shih discloses a semiconductor package comprising: 
a die (die 11, Figure 14); 
a substrate comprising a core and organic dielectric around the core, the substrate coupled with the die (substrate 10, core 55, organic dielectric 912/712/200 or 912/712, Figure 14); and 
an interconnect structure in the substrate, the interconnect structure communicatively coupled with the die (interconnect structure 100, Figure 14), wherein: 
the core has a cavity (core 550, interconnect structure 100, Figure 14), 
the interconnect structure is in the cavity (core 550, interconnect structure 100, Figure 14), and 
the interconnect structure is another die with a first pad on a first side of the interconnect structure that faces the die and a second pad on a second side of the interconnect structure opposite the first side (die 100, first pad on sides 100a or 208, second pad on side 100b, Figure 14).  
However, they do not explicitly disclose that the core is a glass core.  OI discloses a similar device wherein a substrate comprising a glass core and an organic dielectric around said core has a cavity containing an interconnect structure that is a die (OI, substrate 21, glass core 31, organic dielectric 23/26, Figure 2).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the substrate as a glass core and organic dielectric around the glass core in Shih in view of OI in order to increase electric connection reliability between the substrate and the interconnect structure (OI, Paragraph 64) and reduce device thickness (OI, Paragraph 17). Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “using a substrate comprising a glass core", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).

Regarding Claim 3, Shih in view of OI further disclose wherein the organic dielectric is positioned within the cavity and at least partially encapsulates the interconnect structure (OI, die 22, organic dielectric 23/26, core 31, Figure 2).  

Regarding Claim 4, Shih in view of OI further disclose wherein the first pad is communicatively coupled with the die by a via in the organic dielectric (Shih, pad 208, via 204 or 210, organic dielectric 200/712/712 or 712/912, Figure 14).  

Regarding Claim 5, Shih in view of OI further disclose wherein the interconnect structure further includes a through-silicon via that communicatively couples the first pad and the second pad (Shih, TSV 110, Figure 14).  

Regarding Claim 6, Shih in view of OI further disclose wherein the glass core includes a copper-plated through-glass via (TGV) (Shih, TGV 510, Figure 14, Paragraph 34, OI, TGV 33, Figure 2, Paragraph 52).  

Regarding Claim 7, Shih in view of OI further disclose wherein the TGV is communicatively coupled with the die by a first via or a first solder bump at a first side of the TGV, and the TGV is further coupled with a second via or a second solder bump at a second side of the TGV opposite the first side (Shih die 11, first solder bump 111, second solder bump 810, Figure 14).  

Regarding Claim 15, Shih discloses a substrate for coupling with a die, wherein the substrate includes: 
organic dielectric (organic dielectric 912/712/200 or 912/712, Figure 14); 
a dielectric layer (dielectric layer 550, Figure 14); and 
an active interconnect that includes a first pad at a first side of the active interconnect and a second pad at a second side of the active interconnect opposite the first side (active interconnect 101, first pad on side 110a or 208, second pad on side 110b, Figure 14), wherein: 
the active interconnect is a semiconductor die (die 101, Figure 14), 
the active interconnect is adjacent to the dielectric layer in a direction parallel to the first side of the active interconnect (active interconnect 101, dielectric layer 550, Figure 14).  
However, they do not explicitly disclose that the dielectric layer is a glass layer.  OI discloses a similar device wherein a substrate comprising a glass dielectric layer and an organic dielectric around said glass dielectric layer has a cavity containing an interconnect structure that is a die (OI, substrate 21, glass dielectric layer 31, organic dielectric 23/26, Figure 2).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the dielectric layer as a glass dielectric layer and organic dielectric around the glass dielectric layer in Shih in view of OI in order to increase electric connection reliability between the substrate and the interconnect structure (OI, Paragraph 64) and reduce device thickness (OI, Paragraph 17). Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “using a substrate comprising a glass dielectric layer", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).

Regarding Claim 16, Shih in view of OI further wherein the active interconnect is positioned within a cavity of the glass dielectric layer (Shih, active interconnect 101, dielectric layer 550, Figure 14, OI active interconnect 22, glass dielectric layer 31, Figure 2).  

Regarding Claim 17, Shih in view of OI further disclose wherein the first side of the active interconnect includes pads at a different pitch than a pitch of pads of the second side of the active interconnect (Shih, active interconnect 101, pads on first side 100a, pads on second side 100b, Figure 14).  

Regarding Claim 18, Shih in view of OI further disclose wherein the organic dielectric at least partially encapsulates the active interconnect (Shih, organic dielectric 712/912/200 or 712/912, active interconnect 101, Figure 14, OI, organic dielectric 26/23, active interconnect 22, Figure 2).  

Regarding Claim 19, Shih discloses a computing device comprising: 
a die (die 11, Figure 14); 
a board (Paragraph 52); and 
an interconnect positioned between and communicatively coupling the die and the board (interconnect 101, Figure 14), wherein the interconnect includes: 
an organic dielectric (organic dielectric 912/712/200 or 912/712, Figure 14); 
a core in the organic dielectric, the core having a cavity (core 550, Figure 14) and
 an active interconnect that includes a first pad on a first side of the active interconnect and a second pad on a second side of the active interconnect opposite the first side, the active interconnect being another die (die 101, first pad 208 or on side 100a, second pad on side 100b, Figure 14).  
However, they do not explicitly disclose that the core is a glass core.  OI discloses a similar device wherein a substrate comprises a glass core in an organic dielectric having a cavity containing an interconnect structure that is a die (OI, substrate 21, glass core 31, organic dielectric 23/26, Figure 2).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the substrate as a glass core and organic dielectric around the glass core in Shih in view of OI in order to increase electric connection reliability between the substrate and the interconnect structure (OI, Paragraph 64) and reduce device thickness (OI, Paragraph 17). Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “using a substrate comprising a glass core", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).

Regarding Claim 20, Shih in view of OI further disclose wherein the first pad is communicatively coupled with the die by a plated via (Shih, via 210 or 914, Figure 14). 
 
Regarding Claim 21, Shih in view of OI further disclose wherein the second pad is communicatively coupled with the board by a plated via (Shih, via 714, Figure 14).  

Regarding Claim 22, Shih in view of OI further disclose wherein the second pad is communicatively coupled with the board by a solder bump (Shih, solder bump 810, Figure 14, OI, solder bump 16, board 15, Figure 2).  

Regarding Claim 25, Shih in view of OI further disclose wherein the glass core includes a through-glass via (TGV) that communicatively couples the die and the board (Shih, TGV 510, Figure 14, OI, TGV 33, Figure 2).   

Regarding Claim 26, Shih discloses a semiconductor package, comprising: 
a first semiconductor die (first die 11, Figure 14); 
a second semiconductor die (second die 12, Figure 14); and 
a package substrate having a first surface and an opposing second surface, the package substrate including (package substrate 1, Figure 14): 
a core having a cavity (core 550, Figure 1);
a third semiconductor die in the cavity (third die 101, Figure 14); and 
an organic dielectric at least partially encapsulating the third semiconductor die in the cavity (organic dielectric 200/712/712, Figure 14), wherein: 
the first semiconductor die and the second semiconductor die are mutually adjacent and coupled to the first surface of the package substrate (first die 11, second die 12, Figure 14), and 
the third semiconductor die includes one or more traces configured to conductively couple the first semiconductor die and the second semiconductor die (third die 101, Figure 14). 
However, they do not explicitly disclose that the core is a glass core.  OI discloses a similar device wherein a substrate comprising a glass has a cavity containing an interconnect structure that is a die (OI, substrate 21, glass core 31, organic dielectric 23/26, Figure 2).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the substrate as a glass core and organic dielectric around the glass core in Shih in view of OI in order to increase electric connection reliability between the substrate and the interconnect structure (OI, Paragraph 64) and reduce device thickness (OI, Paragraph 17). Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “using a substrate comprising a glass core", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).

Regarding Claim 27, Shih in view of OI further disclose wherein the third semiconductor die comprises one or more plated vias conductively coupling a side of the third semiconductor die proximate to the first surface of the package substrate and another side of the third semiconductor die proximate to the second surface of the package substrate (Shih, vias 110, Figure 14).  

Regarding Claim 28, Shih in view of OI further disclose wherein the glass core comprises one or more plated through-glass vias conductively coupling a side of the glass core proximate to the first surface of the package substrate and another side of the glass core proximate to the second surface of the package substrate (Shih, TGV 510, Figure 14, Paragraph 34, OI, TGV 33, Figure 2, Paragraph 52).  

Regarding Claim 29, Shih in view of OI further disclose wherein the package substrate further includes traces and vias that conductively couple the one or more traces in the third semiconductor die with the first semiconductor die and the second semiconductor die (Shih, traces and vias 210/914/918, Figure 14).  

Regarding Claim 30, Shih in view of OI further disclose wherein the third semiconductor die comprises interconnect pads coupled to the vias in the package substrate (Shih, traces and vias 210/914/918, interconnect pads 208 or on side 100a, Figure 14).  

Regarding Claim 31, Shih in view of OI further disclose wherein the package substrate further includes traces and vias that conductively couple the one or more plated through-glass vias in the glass core with at least the first semiconductor die or the second semiconductor die (Shih, TGV 510, traces and vias 210/914/918, Figure 14, OI, TGV 33, Figure 2).

Regarding Claim 32, Shih in view of OI further disclose wherein the package substrate comprises solder bumps on the second surface of the package substrate (Shih, solder bumps 810, Figure 14).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. 2018/0102311) in view of OI (U.S. 2010/0244230) as applied to claim 1 above, further in view of Sawadaishi  (U.S. 2021/0118698).
Regarding Claim 2, Shih in view of OI discloses the device in claim 1 as discussed above but does not explicitly disclose that the interconnect structure has a height of between 100 micrometers and 200 micrometers measured in a direction perpendicular to a face of the die to which the glass core is coupled.  OI discloses that the interconnect structure has a height of 300µm (OI, Paragraph 53). Sawadaishi discloses a similar device wherein an interconnect structure in a glass core has a height of between 100 micrometers and 200 micrometers measured in a direction perpendicular to a face of the glass core (Sawadaishi, interconnect 40, substrate 10, Figures 1f-1h, Paragraphs 14 and 43). Furthermore it is known in the art to form TSVs/TGVs through substrates smaller than 200µm in order to increase device density.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the interconnect structure to have a height of between 100 micrometers and 200 micrometers measured in a direction perpendicular to a face of the die to which the glass core is couples in Shih in view of OI, further in view of Sawadaishi in order to allow stable and easy production of glass core substrates (Sawadaishi, Paragraphs 16, 17, and 82) and increase device density.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. 2018/0102311) in view of OI (U.S. 2010/0244230) as applied to claim 19 above.
Regarding Claim 24, Shih in view of OI discloses the device in claim 19 as discussed above. However, they do not explicitly disclose that the glass core includes fused quartz. The Examiner takes Official Notice of the fact that it was known in the art to form glass substrates from fused quartz so as to lower production costs and increase device reliability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the glass core from fused quartz in Shih in view of OI since doing so increases device reliability reduces device cost.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. 2018/0102311) in view of OI (U.S. 2010/0244230) as applied to claim 26 above.
Regarding Claim 33, Shih in view of OI discloses the device in claim 26 as discussed above, but does not explicitly disclose an underfill material between the first surface of the package substrate and respective surfaces of the first semiconductor die and the second semiconductor die proximate to the first surface.  The Examiner takes Official Notice of the fact that it was known in the art to form underfill between a die and a substrate so as to seal the active face of the die and prevent warpage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an underfill material between the first surface of the package substrate and respective surfaces of the first semiconductor die and the second semiconductor die proximate to the first surface in Shih in view of OI since doing so increases device reliability by preventing warpage and sealing the die.
	
Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 15, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        


/MARK W TORNOW/Primary Examiner, Art Unit 2891